Title: From George Washington to Colonel John Patton, 14 April 1777
From: Washington, George
To: Patton, John



Sir
Morris Town 14th Aprill 1777

Your favor of 7th Instt with a Return of your Regiment came to hand two days ago, & am sorry to find that your Officers are so slow in the Recruiting Service—The Company you intend to March in a few days you will order directly to head Quarters, unless countermanded.
The Expences that necessarily arise to recruiting Officers I believe is much increas’d, but at same time cant help remarking, that (by every Information I receive) they spend a great part of their time in Idleness & Dissipation, to the great detriment of the Service & increase of Expence.
I by no means intend to charge your Officers with these Crimes, but request you will be attentive that they account in a Satisfactory manner for the Public money you supply them with.
As to the additional allowance for recruiting I can do nothing in it, as I am intirely govern’d by a Resolve of Congress on that head, If the Board of War upon application to them will allow it, I am perfectly Satisfied. I am Sir Yr mo. Obedt Servt

Go: Washington

